

	

		II

		109th CONGRESS

		1st Session

		S. 1667

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 12, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on Baypure

		  CX.

	

	

		1.Suspension on duty on Baypure

			 CX

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new heading:

				

					

						

							

								9902.39.14Iminodisuccinic Acid, Triammonium Salt, in Aqueous Solutions

						(CAS No. 415719–09–04) (provided for in subheading 2922.49.80)FreeNo changeNo changeOn or before

						12/31/2009

								

							

						

					.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to articles entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of the enactment of this

			 Act.

			

